Citation Nr: 1403142	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  12-24 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Administration Center in Denver, Colorado


THE ISSUE

Eligibility for Civilian Health and Medical Program of the Department of Veterans Affairs (CHAMPVA) benefits for the Veteran's stepson, effective from July 1, 1996.  


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran had active service from June 1952 to April 1956 with two years of prior, unverified service.  He died in July 1997.  The appellant is the Veteran's stepson.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2012 decision by the Health Administration Center (HAC) of the Department of Veterans Affairs (VA), in Denver, Colorado, which found that the appellant was not eligible for CHAMPVA benefits.  

Initial Note

In the June 2012 decision, the HAC informed the appellant that the severance of CHAMPVA benefits from July 1996 may have caused an overpayment in his favor and, in that event, he would be given the opportunity to appeal or request a waiver.  In his July 2012 reply, the appellant challenged the validity of any debt which may have been created and, also, requested a waiver of any resulting overpayment of CHAMPVA benefits.  The Board observes that these claims have not been developed or adjudicated in the first instance by the appropriate Agency of Original Jurisdiction (AOJ) - the Committee on Waivers and Compromises of the VARO in Milwaukee, Wisconsin; however, such actions would be premature at this point.  This is so because, in light of the Board's partial grant of the appellants appeal detailed below, no such debt was created prior to June 5, 2001.  Further, no specific debt is documented of record at this time for the period from June 5, 2001.  As such, referral of these claims is not necessary at this time.  


FINDINGS OF FACT

1.  In a February 1973 rating decision, the Veteran was awarded a total evaluation due to individual unemployability based on service-connected disabilities (TDIU), effective from December 5, 1972, and this award remained in effect until his death in July 1997.  

2.  The appellant, born in July 1976, is the Veteran's stepson, and has been recognized as the Veteran's dependent child since his mother married the Veteran in March 1980.  

3.  By a June 1994 rating decision, the appellant was recognized by VA as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18.  

4.  In an August 1997 rating decision, service connection for the cause of the Veteran's death was granted, effective from August 1, 1997.  

5.  For the period from July 1, 1996, through June 4, 2001, the appellant was not precluded from CHAMPVA eligibility. 

6.  For the period from June 5, 2001, the appellant's lack of enrollment in Medicare Part B precluded him from CHAMPVA eligibility.


CONCLUSIONS OF LAW

1.  The criteria for eligibility for CHAMPVA benefits have been met for the period from July 1, 1996, through June 4, 2001.  38 U.S.C.A. §§ 101(4)(A), 1781 (West 1994) and (West 2000 & Supp. 2013); 38 C.F.R. § 17.54 (1995), 38 C.F.R. §§ 3.210(d), 17.270, 17.271 (2013).

2.  The criteria for eligibility for CHAMPVA benefits for the period from June 5, 2001 have not been met.  38 U.S.C.A. §§ 101(4)(A), 1781 (West 2000 & Supp. 2013); 38 C.F.R. § 17.54 (1995), 38 C.F.R. §§ 3.210(d), 17.270, 17.271 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  However, the United States Court of Appeals for Veteran's Claims (the Court) has held that the VCAA is not applicable to appeals that, as in this case, turn on statutory interpretation.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable and no further discussion is necessary.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.)  

Legal criteria 

CHAMPVA is the Civilian Health and Medical Program of VA and is administered by the HAC in Denver, Colorado.  Under 38 U.S.C. 1781, VA is authorized to provide medical care in the same or similar manner and subject to the same or similar limitations as medical care furnished to certain dependents and survivors of active duty and retired members of the Armed Forces.  The CHAMPVA program is designed to accomplish this purpose.  Under CHAMPVA, VA shares the cost of medically necessary services and supplies for eligible beneficiaries. 38 C.F.R. § 17.270 (2013). 


CHAMPVA benefits are awarded to survivors and dependants of certain veterans pursuant to 38 U.S.C.A. § 1781.  The pertinent provisions are as follows: 

(a) The Secretary is authorized to provide medical care, in accordance with the provisions of subsection (b) of this section, for -

(1) The spouse or child of a veteran who has been adjudicated by VA as having a permanent and total service-connected disability; or 

(2) The surviving spouse or child of a who (A) died as a result of an adjudicated service-connected disability; or (B) who at the time of death had a total disability, permanent in nature, resulting from a service-connected disability; or 

(3) The surviving spouse or child of a person who died on active military service and in the line of duty and not due to such person's own misconduct who are not otherwise eligible for medical care under chapter 55 of title 10 CHAMPUS/TRICARE. 

(d)(1)(A) An individual otherwise eligible for medical care under this section who is also entitled to hospital insurance benefits under part A of the Medicare program is eligible for medical care under this section only if the individual is also enrolled in the supplementary medical insurance program under part B of the Medicare program. 

(B) The limitation in subparagraph (A) does not apply to an individual who-

(i) has attained 65 years of age as of the date of June 5, 2001 (the enactment of the Veterans' Survivor Benefits Improvements Act of 2001); and 

(ii) is not enrolled in the supplementary medical insurance program under part B of the Medicare program as of that date.

See 38 U.S.C.A. § 1781 (2013).  

The current controlling regulation, 38 C.F.R. § 17.271, provides as follows:  

(a) General entitlement.  The following persons are eligible for CHAMPVA benefits provided that they are not eligible under Title 10 for the TRICARE Program or Part A of Title XVIII of the Social Security Act (Medicare) except as provided in paragraph (b) of this section. 

(1) The spouse or child of a veteran who has been adjudicated by VA as having a permanent and total service-connected disability; 

(2) The surviving spouse or child of a veteran who died as a result of an adjudicated service- connected condition(s); or who at the time of death was adjudicated permanently and totally disabled from a service- connected condition(s); 

(3) The surviving spouse or child of a person who died on active military service and in the line of duty and not due to such person's own misconduct; and 

(4) An eligible child who is pursuing a full-time course of instruction approved under 38 U.S.C. Chapter 36, and who incurs a disabling illness or injury while pursuing such course (between terms, semesters or quarters; or during a vacation or holiday period) that is not the result of his or her own willful misconduct and that results in the inability to continue or resume the chosen program of education must remain eligible for medical care until: 

(i) The end of the six-month period beginning on the date the disability is removed; or 

(ii) The end of the two-year period beginning on the date of the onset of the disability; or 

(iii) the twenty-third birthday of the child, whichever occurs first. 

(b) CHAMPVA and Medicare entitlement. 

(1) Individuals under age 65 who are entitled to Medicare Part A and enrolled in Medicare Part B, retain CHAMPVA eligibility as secondary payer to Medicare Parts A and B, Medicare supplemental insurance plans, and Medicare HMO plans. 

(2) Individuals age 65 or older, and not entitled to Medicare Part A, retain CHAMPVA eligibility. 

Note to paragraph (b)(2):  If the person is not eligible for Part A of Medicare, a Social Security Administration "Notice of Disallowance"' certifying that fact must be submitted.  Additionally, if the individual is entitled to only Part B of Medicare, but not Part A, or Part A through the Premium HI provisions, a copy of the individual's Medicare card or other official documentation noting this must be provided. 

(3) Individuals age 65 on or after June 5, 2001, who are entitled to Medicare Part A and enrolled in Medicare Part B, are eligible for CHAMPVA as secondary payer to Medicare Parts A and B, Medicare supplemental insurance plans, and Medicare HMO plans for services received on or after October 1, 2001. 

(4) Individuals age 65 or older prior to June 5, 2001, who are entitled to Medicare Part A and who have not purchased Medicare Part B, are eligible for CHAMPVA as secondary payer to Medicare Part A and any other health insurance for services received on or after October 1, 2001. 

(5) Individuals age 65 or older prior to June 5, 2001, who are entitled to Medicare Part A and who have purchased Medicare Part B must continue to carry Part B to retain CHAMPVA eligibility as secondary payer for services received on or after October 1, 2001. 

Note to Sec. 17.271:  Eligibility criteria specific to Dependency and Indemnity Compensation (DIC) benefits are not applicable to CHAMPVA eligibility determinations.  

For the purposes of 38 C.F.R. §§ 17.270 through 17.278, the definition of "child" must be that set forth in 38 U.S.C. § 101(4)(A).  

Factual Background

By a February 1973 rating decision, the VA Regional Office (RO) in St. Petersburg, Florida, granted the Veteran's claim for TDIU; effective from December 5, 1972.  Although this award was effective at the time of the Veteran's death in July 1997, it was not adjudicated that this disability award was "permanent."  The appellant was born in July 1976, and has been recognized as the Veteran's dependent child since his mother married the Veteran in March 1980.  In light of the evidence of record reflecting that the appellant lived in the Veteran's home as his dependent since March 1980, the appellant is recognized as the Veteran's "stepchild" under 38 C.F.R. § 3.210(d) (2013).  By a June 1994 rating decision, the appellant was recognized by VA as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18.  Although the Veteran alleged in a November 1993 statement that the appellant had been in receipt of CHAMPVA benefits since January 1981, there is no evidence of record confirming that the appellant was in receipt of such benefits prior to September 1994.  The appellant, who will attain the age of 65 years in July 2041, rejected enrollment in Medicare Part B effective from July 1, 1996.  At the time of the Veteran's death in July 1997, service connection was in effect for rheumatic heart disease with essential hypertension (60 percent disabling) and anxiety with somatic preoccupation (zero percent disabling) and he was in receipt of TDIU benefits.  The Veteran's death certificate lists the immediate cause of death as ventricular fibrillation due to non-Q-wave myocardial infarction as a consequence of atherosclerotic cardiovascular disease; also contributing to death was systemic hypertension.  By an August 1997 rating decision, the VARO in St. Petersburg, Florida, established service connection for cause of the Veteran's death and entitlement to Dependants' Educational Assistance (DEA) under Chapter 35, effective from August 1, 1997.  

Analysis

The appellant avers that he is entitled to CHAMPVA benefits from July 1, 1996, because he believes that he was in compliance with all the requirements to receive these benefits.  He claims that he was unaware of any change in law which required him to also enroll in Medicare Part B to continue eligibility for CHAMPVA benefits.  As discussed in the Introduction, the Board has bifurcated the appellant's appeal, and thus, discussion of the pertinent facts to the applicable VA laws and regulations going forward will be limited to the time period from prior to June 5, 2001.  

The appellant claims that he has remained eligible for CHAMPVA benefits on the basis that he is the child of the Veteran, who was found to have died as a result of an adjudicated service-connected condition as evidenced by the August 1997 rating decision.  38 C.F.R. § 17.271 (a) (2) (2013).  However, current law specifically provides that individuals under age 65, such as the appellant, retain CHAMPVA eligibility as secondary payer to Medicare Parts A and B, Medicare supplemental insurance plans, and Medicare HMO plans, only if they are entitled to Medicare Part A and enrolled in Medicare Part B.  38 C.F.R. § 17.271 (b) (1) (2013).  In this case, the evidence reflects that the appellant enrolled in Medicare Part A, effective July 1, 1996; however, he did declined enrollment in Medicare Part B.  This is not disputed by the appellant, and, in fact, is confirmed by evidence from the Social Security Administration submitted to VA by him. 

In asserting his claim, the appellant contends that the law compelling enrollment in Medicare Part B as a requisite for CHAMPVA eligibility changed effective June 5, 2001, and that it would be unfair to hold him responsible for retroactive changes because he was not informed of these critical changes by VA.  The Board notes that the law did change; however, for the reasons expressed below, the Board concludes that the law did not specifically indicate that the appellant was required to enroll in Medicare Part B prior to June 5, 2001.  As such, appellant is found eligible for CHAMPVA for the period from July 1, 1996, through June 4, 2001. 

In this regard, the Board notes that the current statute, 38 U.S.C. 1781, was previously 38 U.S.C. 1713.  Like the current law, this law provided that the Secretary was authorized, under certain circumstances, to provide medical care for the spouse or child of a veteran who dies as the result of a service-connected condition.  38 U.S.C. 1713 (West 1994).  This statute was renumbered as 38 U.S.C. 1781, effective from June 5, 2001, and, consistent with the current version of the statute, specifically included the provision that an individual must enroll in Medicare Part A and B in order to be eligible for CHAMPVA.  38 U.S.C. 1781 (d)(1)(A). 

A review of the relevant, corresponding regulations persuade the Board that the criterium for election of Medicare Part B was not clearly set forth in the controlling law prior to June 5, 2001.  The version of 38 C.F.R. § 17.271 (2000) prior to the change in the statute in June 2001 provides, as to eligibility, that persons under age 65 who are enrolled in both Medicare Part A and B may become potentially eligible for CHAMPVA as the secondary payer to Medicare.  In 1996; however, the relevant regulation, 38 C.F.R. § 17.84, provided only that medical care may be provided for the spouse or child of a veteran who dies as the result of a service-connected condition, but did not specifically indicate whether there was any requirement related to Medicare Part A or B.  Thus, the Board concludes that there was no clear requirement that the appellant had to enroll in Medicare Part B prior to June 5, 2001.  Accordingly, the Board concludes that the appellant was eligible for CHAMPVA benefits at all times from July 1, 1996 through June 4, 2001.  To that extent, the appellant's appeal is granted.  

As to eligibility for the period beginning June 5, 2001, as noted above, the June 5, 2001 change in applicable law required persons in the appellant's situation to enroll in Medicare Part B in order to maintain eligibility to CHAMPVA benefits, to include CHAMPVA Fact Sheet 04-01 and copies of pages from the CHAMPVA Policy Manual.  The appellant has consistently contended that he was not provided these materials or otherwise informed by VA of the June 2001 change in law.  Indeed, there is no evidence of record reflecting that VA notified the appellant of the June 5, 2001 change in applicable law.  However, such argument presupposes the existence of a duty by VA to notify the appellant of the change in the law requiring him to enroll in Medicare Part B in order to retain his eligibility for CHAMPVA benefits.  The Board finds that no such duty existed.  See Gold v. Brown, 7 Vet. App. 315 (1995).  

The United States Court of Appeals for Veterans Claims, citing to an opinion by the United States Supreme Court, has held that anyone dealing with Government is charged with knowledge of Federal statute and agency regulations.  Morris v. Derwinski, 1 Vet. App. 260 (1991).  Further, VA is under no legal obligation to individually notify every potential claimant of his or her possible entitlement to VA benefits.  Lyman v. Brown, 5 Vet. App. 194 (1993); Hill v. Derwinski, 2 Vet. App. 451 (1991).  Insofar as regulatory and statutory changes are concerned, as is the case here, VA does not have a duty to inform claimants of a change in applicable law unless there is clear indication in that Congress intended to create a duty to notify potential beneficiaries of a change in the law.  Where, as here, there is no clear indication that the statute was enacted with an intent to impose on the Secretary a duty to notify potential affected parties of a new law or change in existing law, such a duty cannot otherwise be created.  Wells v. Principi, 3 Vet. App. 307, 309 (1992); Gold v. Brown, 7 Vet. App. 315, 318 (1995).  Further, the VA has published no mandate on its own which may be interpreted as creating such a duty to notify.  As there is no indication that Congress or VA created such a duty to notify parties such as the appellant when changing the statute applicable to CHAMPVA eligibility, and the facts are not in dispute that the appellant has not been enrolled in Medicare Part B from June 5, 2001, the appellant's argument therefore fails as a matter of law.  Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).


ORDER

Eligibility for CHAMPVA benefits for appellant for the period from July 1, 1996, through June 4, 2001, is granted. 

Eligibility for CHAMPVA benefits for appellant for the period from June 5, 2001, is denied. 




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


